Citation Nr: 0110649	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  95-33 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for duodenal ulcer, 
secondary to service-connected depression.  

2.  Entitlement to a higher initial rating for degenerative 
arthritis of the cervical spine, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
October 1979.  

This appeal arises from a February 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, that established service connection 
for depression and assigned a zero percent evaluation, 
established service connection for a back injury and for a 
cervical spine injury, assigning a 10 percent evaluation for 
the lower back and a zero percent evaluation for the cervical 
spine, and denied a claim for service connection for gastric 
ulcers.  The veteran appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.

Subsequent RO rating decisions assigned a 10 percent rating 
for degenerative arthritis of the cervical spine and 
determined that the claim of entitlement to service 
connection for a duodenal ulcer on a direct basis and as 
secondary to service-connected depression was not well 
grounded.  

In November 1997, the Board of Veterans' Appeals (Board) 
granted a 100 percent rating for depression and remanded the 
issues of increased rating for the cervical spine and service 
connection for duodenal ulcer, secondary to service-connected 
depression, for additional development.  Because the Board 
assigned the maximum benefit available for depression, that 
issue is no longer on appeal.  The veteran has not voiced any 
dissatisfaction with the rating assigned for his lumbar spine 
and therefore that issue is not before the Board.  

In July 1998, the claims file was transferred to the RO in 
Philadelphia, Pennsylvania.

During the remand period, the U.S. Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court) 
distinguished claims for increased ratings from cases such as 
this where the veteran is dissatisfied with the initial 
rating assigned after service connection is established.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  
Therefore, the Board has re-characterized the issue of a 
higher rating for the cervical spine as shown on the first 
page of this decision.  The Board will consider the initial 
rating assigned for the cervical spine, and, if indicated, 
the propriety of a staged rating from the initial effective 
date forward. 

The veteran testified before a traveling member of the Board 
and before an RO hearing officer.


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claims has 
been obtained.

2.  Service connection is in effect for depression.

3.  It is at least as likely as not that a service-connected 
disability has increased the veteran's non-service-connected 
peptic ulcer disease (PUD).  

4.  The veteran's cervical spine disability is manifested by 
slight limitation of motion of the cervical spine due to pain 
and radiculopathy to the upper extremities.  

5.  There is no additional functional loss of the cervical 
spine due to fatigability, lack of endurance, weakness or 
incoordination. 





CONCLUSIONS OF LAW

1.  Duodenal ulcer was aggravated by service-connected 
depression.  38 U.S.C.A. §§ 1110, 5107 (West 1991); § 5107(b) 
(as amended by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 
3.310 (2000); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The criteria for a higher initial rating for degenerative 
arthritis of the cervical spine are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); § 5107(b) (as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7. 
4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5290 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A.  Secondary Service Connection for Duodenal Ulcer 

According to the veteran's service medical records (SMRs), he 
did have some stomach complaints during active service.  A 
June 1975 report notes an upset stomach with headache. A 
September 1975 report notes diarrhea and an October 1975 
report notes vomiting.  In November 1977, the veteran checked 
"yes" to a history of frequent indigestion.  A December 1977 
report notes somatization of GI complaints associated with 
the veteran's unhappiness with submarine duty.  In February 
1978, the veteran reported a history of indigestion with no 
hematemesis.  An April 1979 summary report reflects that the 
veteran was hospitalized for alcohol abuse and at that time 
he had no symptoms of gastritis, cirrhosis, pancreatitis, 
myopathy, polyneuropathy, or Wernicke-Korsakoff Syndrome.  A 
June 1979 SMR reflects a complaint of abdominal pain, nausea 
and a reported history of burning pain in the midline of the 
abdomen for several months.  The veteran reported little 
relief from antacid, Maalox, and other remedies.  The 
examiner found mild epigastric heartburn.  The impression was 
gastritis versus PUD.  A September 1979 separation 
examination report is completely negative for any mention of 
a GI problem.

In April 1994, the veteran applied for service connection for 
ulcers or GI problems believed to have begun in 1980.  The 
veteran reported post-service treatment at St. Cloud VA 
Medical Center (VAMC).  

The RO subsequently received private clinical records from 
Specialty Laboratories Inc., indicating that in July 1987 the 
veteran underwent X-ray and endoscopy, which showed moderate 
duodenitis, minimal gastritis, but no current ulcer.  Dr. 
Greenwald did report scarring that might represent previous 
ulcer disease.  Another report notes that a December 1993 
test for H. Pylori was negative. 

A VA stomach examination in May 1994 reflects that the 
veteran reported 20 years of constant upper abdominal burning 
pain.  His symptoms were reportedly made worse by stress.  
The examiner gave a diagnosis of functional bowel disease 
(non-ulcer dyspepsia) versus PUD.  A June 1994 addendum notes 
that the examiner evaluated the July 1987 private medical 
report and added three impressions, acid peptic disease, 
major influence of depression on GI symptoms, and functional 
bowel disease.  

By rating decision of February 1995, service connection was 
established for depression but denied for gastric ulcers.  

In March 1996, the veteran testified before an RO hearing 
officer that he believed his GI problems started during 
active duty and that his SMRs reflected that fact.  He 
testified that around 1980, the pain got so bad that he 
sought treatment at a VA hospital in Minnesota where he was 
told that he had a beginning ulcer.  He recalled that he also 
saw a Dr. Greenwald for his stomach condition. 

In May 1996, the St. Cloud VAMC reported that they had no 
medical records pertaining to the veteran.  In July 1996, St. 
Cloud VAMC reconfirmed that they had no records pertaining to 
the veteran.

In July 1996, the RO issued a rating decision determining 
that a claim for service connection for duodenal ulcer 
secondary to service-connected depression was not well 
grounded.  

According to a September 1996 VA mental disorders examination 
report, the veteran reported backache but denied any other 
medical problems.  

In February 1997, the RO issued another rating decision 
determining that the claim of entitlement to service 
connection for duodenal ulcer secondary to depression was not 
well grounded. 

In June 1997 the veteran testified before the undersigned 
member of the Board that several doctors had told him that 
his stomach disorders were related to his stress and 
depression.  His representative pointed out that a June 1994 
addendum report related the stomach condition to service-
connected depression and that the RO had previously requested 
a nexus opinion, which had not been obtained.

In November 1997, the Board remanded the issue of service 
connection for duodenal ulcer  secondary to service-connected 
depression for a medical opinion as to whether the veteran's 
service-connected depression caused or increased his GI 
disorder.

A May 1998 VA medical report notes that the veteran 
reportedly underwent UGI (upper GI series) and was told that 
he had duodenitis with possible large ulcer.  Diet 
restrictions and Lansoprazole were prescribed.  Radiology 
showed a small hiatal hernia with small GERD 
(gastroesophageal reflux disease), gastritis, and a 2-3 cm 
duodenal diverticulum but no ulcer.  A subsequent May 1998 
report notes an assessment of small hiatal hernia, mild 
gastritis and duodenitis, mild GERD and a 2-3 cm duodenal 
diverticulum shown by upper GI series.  A test for H Pylori 
was negative.  The GI clinic was to further evaluate the 
veteran's complaint of continued abdominal pain and the 
duodenal diverticulum.  

In June 1999, the author of the June 1994 VA addendum report 
offered an additional opinion.  The physician noted that the 
endoscopy in July 1987 showed duodenal scarring that was felt 
to be typical of scarring caused by PUD.  After reviewing the 
veteran's medical history, the VA physician found it "highly 
unlikely" that depression caused PUD but that given the 
severity of the veteran's depression, it "likely" worsened 
the disease or increased the veteran's perception of pain.  
The examiner summed up that the medical record provided good 
documentation of chronic PUD and that depression likely 
increased the awareness of the discomfort caused by the 
ulceration.  

In December 1999, the VA physician offered an additional 
opinion, noting that there was reasonable evidence that 
"acute severe stressors may increase the complications of 
peptic ulcer disease."  The doctor noted that data suggesting 
that acute stressors can cause peptic ulcer disease was less 
firm and stated that any evidence that chronic depression 
caused PUD was very weak.  The doctor suggested that the 
issue might better be addressed by a psychiatrist and 
concluded that depression likely did not cause ulcers to form 
but could possibly cause one to feel more pain.  The doctor 
noted that there was a paucity of clinical data on the issue.

In May 2000, the RO issued a supplemental statement of the 
case denying the claim for secondary service connection as 
not well grounded.  The SSOC noted that the evidence 
submitted failed to establish any relationship between 
duodenal ulcer and service-connected disability.

B.  Higher Initial Rating

The veteran's SMRs note that he fell and injured his back.  
In April 1994, the veteran applied for service connection for 
back trouble.

During a May 1994 VA orthopedic examination, the veteran 
reported that he developed back and neck pain after falling 
about 8 feet from an icy ladder aboard a Navy submarine.  He 
reported a history of significant pain since that time with 
occasional burning and shooting pain in the upper extremities 
to the elbow.  He said that he had lost two jobs because of 
neck and back pain.  The examiner noted paraspinous muscle 
spasm in the cervical spine area and intrascapular 
tenderness.  The veteran could flex the chin to the chest and 
hyperextend the cervical spine to 20 degrees.  Lateral 
bending was to 15 degrees and rotation was to 70 degrees in 
each direction.  Deep tendon reflexes (DTRs) were absent in 
the upper extremities, including the biceps, triceps, and 
brachial radialis; however, motor and sensory functions of 
the upper extremities were 5/5.  The relevant diagnosis was 
chronic cervical strain.  X-rays showed normal height and 
alignment but tiny osteophytes were seen from C4 to C7.  The 
X-ray impression was minimal degenerative changes at C4 to 
C7, unlikely to be clinically significant.

By rating decision of February 1995, service connection was 
established for back and cervical conditions.  The RO 
assigned a noncompensable rating for the cervical condition 
under Diagnostic Code 5003, noting X-ray evidence of 
degenerative arthritis of the cervical spine.  

In March 1996, the veteran testified before an RO hearing 
officer that he had various jobs as an engineer after active 
service that he left because his back bothered him and that 
he even had jobs as a cook to supplement his income before he 
stopped because he could not lift pots and boxes.  He 
mentioned that he took Tylenol for pain.

By hearing officer decision in May 1996, the RO assigned a 10 
percent rating for degenerative arthritis of the cervical 
spine effective from April 1994 on the basis of X-ray 
evidence of degenerative arthritis with otherwise 
noncompensable limitation of motion.  

In September 1996, the veteran underwent a VA spine 
examination.  The veteran complained of spasms, stiffness, 
and problems lifting, jogging and doing physical activity.  
Weather changes also produced additional problems.  He 
complained of occasional radiation of pain into his left hand 
and into his legs and ankles, bilaterally.  The examiner 
reported that the range of motion of the cervical spine was 
to 40 degrees of flexion, to 30 degrees of extension, to 30 
degrees of lateral bending and to 70 degrees of rotation.  
There was no specific point tenderness to palpation or 
evidence of significant spasm.  The examiner did not report 
on the veteran's DTRs, motor strength, or sensation of the 
upper extremities.  X-rays showed only minimal degenerative 
changes in the cervical spine.  The relevant assessment was 
long-standing neck pain, which the veteran reported had 
increased in severity and frequency since his May 1994 
examination. 

In June 1997, the veteran testified before the undersigned 
member of the Board that his back continued to limit his 
activities and caused sleep loss.  He did not distinguish his 
cervical spine condition from his lumbar spine condition.

In November 1997, the Board remanded the issue of the rating 
assigned for the cervical spine for an assessment of 
functional limitation due to such factors as weakened 
movement, excess fatigability, incoordination, or pain on 
use.  

The RO subsequently received VA outpatient reports reflecting 
treatment at various times.  A July 1998 report reflects 
complaint of a sensation of burning in the neck.  The 
treatment note reflects that there was full range of motion 
and full motor strength with no muscle wasting or sensory 
changes.  The assessment was muscle-related pain.  A 
September 1998 treatment report notes pain and radiculopathy 
symptoms in the left arm.  An October 1998 report notes 
tingling and numbness of the left little finger for about 4 
weeks.  The examiner found some wasting of muscle of the 
first dorsal interossea (DI) on the left side with some 
weakness of the abductors of the left fingers and thumb and 
flexor carpi ulnaris.  There was some decreased pain 
sensation in the left ulnar nerve distribution with splitting 
of the ring finger.  The examiner reported that the DTRs of 
the biceps were 2+ and symmetrical.  "Supranatal" DTR was 1+ 
and symmetrical.  Triceps were 1+ and symmetrical.  There was 
no cerebellar sign.  The examiner supplied the following 
scale for DTRs: 0=not elicited; 1=sluggish; 2=active; 3=very 
active; 4=unsustained clonus; and, 5=sustained clonus.  The 
relevant impressions were left ulnar nerve neuropathy and 
neck pain, rule out cervical radiculopathy.

In March 1999, the veteran underwent VA neck and back 
evaluation.  The examiner noted review of the claims file and 
noted a childhood left elbow fracture and a more recent post-
service left wrist injury.  The examiner reported that the 
range of motion of the cervical spine was to 50 degrees of 
forward flexion, to 45 degrees of hyperextension, to 40 
degrees of lateral bending and to 85 degrees of rotation.  
There was no specific evidence of pain or tenderness during 
movement or during palpation for tenderness.  There was no 
paracervical muscle spasm but there was tenderness of the 
paracervical muscles adjacent to the spinous processes from 
the mid-cervical region to T1.  There was tenderness with 
spasm of the trapezia adjacent to the neck.  DTRs, motor 
strength, and sensation of the upper extremities were not 
reported.  Axial compression of the skull caused some neck 
symptoms.  There was also residual healing of the left ulnar 
nerve decompression with a scar and findings on the left 
hand.  The acromioclavicular (AC) joint of the left shoulder 
was prominent and the veteran reported that it hurt.  It had 
1+ laxity with tenderness over the AC joint.  He had full 
strength and range of motion of the left shoulder but with 
moderate audible and palpable crepitation.  The right AC 
joint was normal.  X-rays of the left shoulder were negative.  
The relevant diagnoses were chronic cervical sprain and 
strain with posttraumatic degenerative joint disease; chronic 
strain of trapezia; and, grade 2 sprain of left AC joint with 
mild adhesive capsulitis.  The examiner opined that the 
veteran did have a functional problem affecting the cervical 
spine that resulted in fatigability, lack of endurance, and 
weakness.  The cervical spine range of motion was practically 
normal.  During flare-up, which the veteran reported was 
currently in progress, there was decreased lateral bending of 
the cervical spine.  The examiner noted that there was a mild 
functional problem with the left shoulder.

In May 1999, the veteran reported additional left shoulder 
pain.  The examiner noted a prominent left distal clavicle 
and no crepitus.  The diagnosis was chronic left shoulder 
arthralgia.  A September 1999 VA outpatient report notes that 
the veteran had complained of left shoulder pain for the 
recent year.  

In March 2000, the veteran underwent VA cervical, thoracic, 
and lumbar evaluation.  The examiner noted review of the 
claims file and noted a 1998 left ulnar nerve release 
procedure, apparently not related to the service-connected 
neck disability.  The veteran currently complained of burning 
neck pain going down both arms and associated with movement.  
The examiner reported that the range of motion of the 
cervical spine was to 60 degrees of forward flexion, to 15 
degrees of hyperextension, to 45 degrees of lateral bending 
and to 60 degrees of rotation.  There was no evidence of 
tenderness at the cervical joints.  There was no evidence of 
muscle spasm but passive range of motion of the cervical 
spine was found to be "tender."  The examiner reported that 
there was no functional loss due to fatigability, 
incoordination and no loss of motion or weakened motion.  
Strength and endurance were normal.  There was evidence of 
radicular symptoms and constant pain along the cervical spine 
and the shoulder accompanying motion.  The impression was 
degenerative arthritis of the cervical spine.  The examiner 
noted that arthritis frequently was not manifested until 
about 20 to 30 years after the trauma.  

In May 2000, the RO issued a supplemental statement of the 
case continuing the 10 percent rating for the cervical 
disability. 

II.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the above claims and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  


A. Secondary Service Connection for Ulcer

The Board must review the claim on its merits and account for 
the evidence that it finds to be persuasive and unpersuasive 
and provide reasoned analysis for rejecting evidence 
submitted by or on behalf of the claimant.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
See Alemany v. Brown, 9 Vet. App. 518 (1996), citing Gilbert, 
at 54. 

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1137 (West 1991); 38 C.F.R. § 3.303 (2000).  
Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2000).  

In Allen v. Brown, 7 Vet. App. 439, 448 (1995), the United 
States Court of Veterans Appeals stated

Thus, pursuant to § 1110 and § 3.310(a), 
when aggravation of a veteran's non-
service-connected condition is 
proximately due to or the result of a 
service-connected condition, such veteran 
shall be compensated for the degree of 
disability (but only that degree) over 
and above the degree of disability 
existing prior to the aggravation.

Service connection is in effect for depression but not for 
duodenal ulcer or any other GI disorder.  The medical 
evidence of record addressing whether the veteran's 
depression caused an ulcer is largely negative.  Although the 
veteran personally feels that depression might have caused 
his ulcer, his opinion cannot be accorded any weight in the 
matter, as he is not a medical expert.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The medical evidence of record also indicates that depression 
has likely increased the veteran's awareness or perception of 
ulcer and epigastric pain and may have worsened the disease.  
The Board must resolve any remaining doubt in favor of the 
veteran and conclude that a service-connected disability has 
increased the symptoms of a non-service-connected disability.  
Because the medical evidence is at least in equipoise on the 
issue of aggravation of PUD by a service-connected 
disability, the service connection claim is hereby granted.  
38 U.S.C.A. § 5107(b) (West 1991); § 5107(b) (as amended by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107);Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1991).


B.  Higher Initial Rating

The RO has met its duty to assist the appellant in the 
development of these claims under the VCAA.  By virtue of the 
statement of the case and the supplemental statement of the 
case the appellant and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  The duty to suggest 
evidence was met at the time of the hearing.  See 38 C.F.R. 
§ 3.103.  The appellant was afforded additional time to 
submit evidence.  The RO has made reasonable efforts to 
obtain relevant evidence identified by the appellant.  
Multiple examinations have been conducted.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995). 

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with joint or periarticular pathology, which produces 
disability, warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
Diagnostic Code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  In DeLuca, the Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

The medical evidence of record reflects that the veteran's 
cervical spine disability is manifested by slight limitation 
of motion of the cervical spine and pain.  Although no 
functional loss is specifically noted, there is evidence of 
pain elicited with passive motion of the cervical spine and 
on axial pressure.  Symptoms such as left ulnar nerve 
radiculopathy and crepitus and adhesive capsulitis of the 
left shoulder have not been attributed to the service-
connected cervical spine disability and will not be 
considered in the rating assigned.

Because the RO has assigned a 10 percent rating for 
degenerative arthritis of the cervical spine under Diagnostic 
Code 5003, the Board must determine whether a higher rating 
is warranted at any time during the appeal period under this 
or any other diagnostic code.  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2000).  Degenerative arthritis 
(hypertrophic or osteoarthritis) when established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200 etc.).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  38 C.F.R. § 4.71a, Diagnostic 
Code  5003 (2000). 

Limitation of motion of the cervical spine warrants a 10 
percent rating if slight, a 20 percent rating if moderate, 
and a maximum of 30 percent when shown to be severe.  
38 C.F.R. § 4.71a, Diagnostic Code  5290 (2000). 

The service-connected cervical spine disability is manifested 
by minimal limitation of motion of the cervical spine with 
little or no functional impairment.  This limitation of 
motion warrants a noncompensable rating under Diagnostic Code 
5290.  However, the Board is authorized to take into account 
additional factors, such as pain on motion, fatigability, 
lack of endurance, and weakness associated with orthopedic 
disability.  There is evidence of some pain on motion and the 
tenets of Diagnostic Code 5003 require that where there is 
painful motion of an arthritic joint, a 10 percent rating 
will be applied.  Considering Diagnostic Code 5003 and the 
tenets of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, supra, 
the Board does not find that the criteria for a 20 percent 
rating under Diagnostic Code 5290 are more closely 
approximated, even considering additional functional 
impairment caused by any pain on motion.  

In considering alternate diagnostic codes, the Board notes 
that ratings greater than 10 percent are offered for 
residuals of vertebral fracture and for ankylosis; however, 
in this case, the evidence does not reflect a history of 
fracture or ankylosis.  Therefore, use of these diagnostic 
codes is not appropriate.  

The Board has considered the propriety of a staged rating 
from the initial effective date forward.  However, in this 
case, the Board does not find a significant change in overall 
disability during the appeal period to warrant a staged 
rating.  Fenderson, 12 Vet. App. at 126-7.

In reaching its decision, the Board also notes that the 
veteran's cervical spine disability does not reflect so 
exceptional or so unusual a disability picture as to warrant 
the assignment of an evaluation on an extra-schedular basis.  
In this regard, the Board observes that although the veteran 
has complained of work related pain the service-connected 
back disability has not been shown to impact his employment 
beyond that which is contemplated in the rating assigned.  
Nor has this disability been shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, consideration of the 
claim as outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

1.  Entitlement to secondary service connection for duodenal 
ulcer is granted.

2.  Entitlement to a higher initial rating for degenerative 
arthritis of the cervical spine is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

